Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 are currently pending.
The Drawings filed 10/16/2020 are approved by the examiner.
Claim Interpretation
	Claim 1 recites the preamble “A container for carrying articles to be protected from corrosion,” and the body of the claim recites “at least one of said articles inside said space;”.  The preamble statement that the container is “for carrying articles” is extended some patentable weight because the body of the claim directly includes and requires the structure of the article(s).  At least one article inside the body (the limitation recites “at least one of said articles inside said space;”) is required to meet the claim.  The claim does not necessarily require the article(s) are protected from corrosion because this is merely a purpose or intended use of the container.  See MPEP 2111.02, I & II.
	The limitations “said lid can removably attach to said …” and “said lid can be removed from said container” in claim 1 are functional limitations that are extended patentable weight.  For purposes of applying prior art, the lid must be removable and recloseable. 
	Claim 3 recites the limitation “wherein said lid is molded” which is a product-by-process limitation describing the lid.  Product-by-process limitations are not limited by the recited process steps except to the extent they suggest structure of the product; here, the limitation is rather broad and could be construed as the lid is present as any shape and/or comprises any material capable of being shaped or capable of being made by a mold but does not necessarily require the lid is made by a mold. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Claim 7 requires more than one article be present in the container (“further comprising: a multiplicity of said articles;”).  
Claim Objections
Claims 1 and  5 are objected to because of the following informalities: 
While it is abundantly clear from the application’s specification the term “VCI” is (or is intended as) an abbreviation for “volatile corrosion inhibitor” (see para. [03]), Applicant is suggested to amend the term in claim 1 “a VCI product” to read as “a volatile corrosion inhibitor (VCI) product” in order to improve clarity in the claims.  Note, this amendment would only be necessary in claim 1 as it would set a clear antecedent basis for all recitation of VCI in the dependent claims to mean volatile corrosion inhibitor. 
	In claim 5, Applicant is suggested to amend the limitation “wherein said VCI product is paper impregnated with VCI” to read as “wherein said VCI product is paper impregnated with a VCI” in order to improve grammar and clarity in the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, the term “space” in the limitations “at least one of said articles inside said space;” and “a VCI product inside said space” lacks sufficient antecedent basis in the claim.  The claim recites sufficient antecedent basis to an “interior space” but no “space” (“a body having an interior space and an access opening;” on line 2 of the claim).  Claim 7 also contains the same issue.  Amending the recitations of “said space” to read as “said interior space” would overcome these issues.  
Similarly, the term “container access opening” in the limitation “wherein said lid can removably attach to said container access opening;” of claim 1 also lacks sufficient antecedent basis in the claim.  The claim recites sufficient antecedent basis to an “access opening” but no “container access opening” (“a body having an interior space and an access opening;” on line 2 of the claim).  
	Claims 2-10 are indefinite for their dependency on claim 1. 
	Claim 2 recites the limitation “wherein said body is sealed with said lid and with a VCI inside;” which renders the claim indefinite from an antecedent basis perspective.  The problem here is it is unclear whether the instant “VCI” inside the body is the same component as the parent claim’s “VCI product” or an additional “VCI”; the scope of the claim is unclear because there are at least two reasonable interpretations for the instant “VCI”.  
	Also in claim 2, the term “stored articles” lacks sufficient antecedent basis in the claims.  Applicant could amend the term “stored articles” to read as “the at least one of said articles inside said interior space” to overcome this issue. 
	Claim 4 recites the limitation “wherein a VCI is present throughout said lid” which renders the claim indefinite from an antecedent basis perspective similar to as described above with respect to claim 2.  The problem here is it is unclear whether the instant “VCI” inside the body is the same component as the parent claim’s “VCI product” or an additional “VCI”; the scope of the claim is unclear because there are at least two reasonable interpretations for the instant “VCI”.  
	Claim 7 recites the limitations “wherein said lid has an increased volume of VCI and enhanced internal vapor emitting surface area; and wherein there is a sufficient amount of said VCI to re-saturate said space inside said container after some of said articles are removed,” which render the claim indefinite for several reasons: 
	The terms “increased”, “enhanced”, and “some” in claim 7 are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no limitation recited (or discussion in the specification) as to what the “increased volume” and “enhanced internal vapor emitting surface area” are with respect to.  What volume of VCI in the lid would be regarded as meeting the “increased volume of VCI”?  What surface area of the lid would be regarded as meeting the “enhanced internal vapor emitting surface area”?  For further examination, the limitations to the increased volume and enhanced internal vapor emitting surface area are broadly construed as said lid comprises VCI.  Also, “some” is a vague, unquantifiable degree/amount and the original specification fails to clarify the meaning of the term.  Webster’s II New Riverside University Dictionary (1988) is a cited reference of interest that serves as evidence the term “some” as an adjective has the definition of “Being an unspecified quantity of number”.  As such, the metes and bounds of the limitation is unclear because, in view of the plain meaning of the term “some”, it is unclear how many (the minimum and/or maximum amount) of the articles are required in the functional limitation.  For further examination, the limitation “after some articles are removed” is broadly construed as after at least one but not all articles are removed.  
	The terms “VCI” and “said VCI” in claim 7 render the claim indefinite from an antecedent basis perspective similar to as described above with respect to claims 2 and 4.  It is unclear whether the instant “VCI” in “said lid has an increased volume of VCI” is the same component as the parent claim’s “VCI product” or an additional “VCI”.  Similarly, it is unclear whether the instant “said VCI” in “wherein there is a sufficient amount of said VCI to re-saturate said space inside said container after some of said articles are removed,” is the referring same component as the parent claim’s “VCI product” or the already-indefinite “VCI” in the instant claim’s limitation “said lid has an increased volume of VCI”.  The scope of the claim is unclear because there are at least two reasonable interpretations for each of the instant “VCI”s.  
	The term “space” in claim 7 lacks sufficient antecedent basis in the claims.  The parent claim recites sufficient antecedent basis to an “interior space” but no “space” (“a body having an interior space and an access opening;” on line 2 of  claim 1).  
	Claims 8-10 are also indefinite for their dependency on claim 7. 
	Claim 10 recites the limitations “wherein said VCI product is inside said container; wherein said articles may be one or more of: …” which render the claim indefinite for two reasons:
	It is unclear whether the limitation “wherein said VCI product is inside said container;” in claim 10 properly further limits and/or includes all the subject matter of the parent claims because independent, parent claim 1 requires “a VCI product inside said space”.  Although this limitation of claim 1 is indefinite for the reasons described above, if claim 1’s limitation is meant to mean (or amended to recite) “a VCI product inside said interior space” the instant limitation does not further limit and/or include all the subject matter of the parent claim(s) because the instant limitation of the VCI product inside said container is more broad than the VCI product inside said interior space.  This rejection is made under 112(b) rather than 112(d) because the metes and bounds of the subject limitation of the parent claim is indefinite so as to render it unclear (rather than absolutely clear) whether the instant limitation further limits and/or includes all the limitations and subject matter of the parent claim(s). 
	The phrase “wherein said articles may be one or more of: …” constitute an alternative limitation (a list of alternatively useable members for the articles) but is recited with language improper for an alternative limitation that renders the claim indefinite.  An alternative limitation must be recited as a closed group of alternatives, i.e., a selection made from a group “consisting of” rather than “comprising”.  The problem here is the recitation that the articles “may be” one or more of the recited list introduce optional language to the format and wording of the alternative limitation such that the alternative limitation could be interpreted as being recited as an open list of alternatives, which renders the claim indefinite.  In other words, “wherein said articles may be one or more of:” is synonymous with “wherein said articles optionally comprise one or more of:”.  It is unclear what other alternative articles are intended to be encompassed by the claim by the recitation of “may be”.  See MPEP 2173.05”(h).  
Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 


Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Sanford (US 3,877,571).
	As to claim 1, Sanford teaches a container for carrying articles to be protected from corrosion (title and abstract) comprising a body having an interior space and an access opening (tubular container 5 closed at one end and open at the other end and of a length to receive a predetermined number of coins confined as a stack, abstract and Fig. 1), at least one said articles inside said space (coins 9 are contained inside the container, abstract and Fig. 1), and a lid (cap 8, col. 2 lines 25-26 and 31-36 and Figs. 1 & 3).  The lid is sized to seal said access opening, is capable of removably attaching to said access opening, and can be removed from said container and is recloseable (col. 2 lines 22-26 and 30-38 and Figs. 1 & 3).  The container further comprises a volatile corrosion inhibitor (VCI) product inside the interior space (a body 10 of or impregnated with a volatile corrosion inhibiting agent, col. 2 lines 30-38 and Figs. 1-3).
	As to claim 2, Sanford teaches the body is sealed with said lid and with a VCI inside and the articles therein are kept safe from air and moisture contamination that causes corrosion (abstract, col. 2 lines 22-26 and 30-38, and Figs. 1-3).
	As to claim 3, Sanford teaches the lid is molded (the cap is internally threaded, col. 2 lines 24-26, the container including the cap is constructed of glass or plastic, col. 2 lines 21-23, and/or the cap is clearly made to fit the tube, Fig. 1 & 3).
	As to claims 4 and 6, Sanford teaches a VCI is present throughout said lid and said VCI product is attached to said lid (the cap 8 contains a disc-like body 10 of or impregnated with a volatile corrosion inhibitor, as described above) 
	As to claim 7, Sanford teach the container comprises a multiplicity of said articles (the tube contains a number of coins, abstract, col. 2 lines 26-28, and Fig. 1), the lid contains a VCI and emits vapor internally and there is a sufficient amount of VCI capable of resaturating the interior space after the articles are removed and protect the remaining articles in the container against corrosion during subsequent storage (the cap 8 contains a disc-like body 10 of or impregnated with a volatile corrosion inhibitor and a retaining insert 11 in the cap having a plurality of ports 12 in communication with the body that permits the flow of gas from the volatile corrosion inhibiting agent to the coins, as described above and col. 2 lines 30-38 and claim 1; the tube contains a number of coins and holds at least one such article/coin, as described above and col. 1 lines 27-33, i.e., the tube contains anywhere between one coin and the predetermined maximum number of coins; the container protects the coins from corrosion during storage, as described above and col. 1 lines 27- 49; in any event, the reference’s container inherently meets these functional limitations, i.e., the reference’s container structure is inherently operable to inherently resaturate the interior space with gas from the VCI upon opening and reclosing of the tube).
	As to claim 10, Sanford teaches the articles are sealed inside said container with said lid (as described above and col. 2 lines 22-26 and 30-38 and Figs. 1 & 3) and the VCI product is inside the container (described above).  The remaining limitation as to the selection of the articles is optional due to the recitation the articles “may be one or more of” the recited listed of alternatives; the reference’s coins read on the claimed articles. 
	Sanford specifically or inherently meets the claimed limitations.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Matsuguchi et al. (US 6,827,217).
	As to claim 1, Matsuguchi et al. teach a container for carrying articles to be protected from corrosion (welding wire container that prevents the entry of moisture to permit long-term storage of the welding wire and a rust-preventing effect, title, abstract, and col. 3 lines 7-18) comprising a body having an interior space and an access opening and at least one of said articles inside said space (a welding wire container 10 containing cylinders 11 and 12 and a bag 40 and a welding wire stored and coiled therein, col. 5 line 23 to col. 6 line 65 and Fig. 1-4), a lid sized to seal said access opening, is capable of removably attaching to said access opening, and is capable of being removed from said container and is recloseable (cap 16 is fitted on the outer cylinder and contains elastic members 37 that are retained by engaging pieces 23, e.g., rubber bands, when closed and can be released from the retained state, col. 5 line 59 to col. 6 line 29, col. 6 line 66 to col. 7 line 9, and Fig. 1, 5, & 6; see also col. 11 lines 44-55), and a volatile corrosion inhibitor (VCI) product inside said interior space (the bag 40 inside the cylinders/container contains a vaporizable rust preventative, col. 8 line 1 to col. 9 line 59).
	As to claim 2, Matsuguchi et al. teach said body is sealed with said lid and with a VCI inside (described above) and wherein the article(s) in the interior space are kept safe from air and moisture contamination that causes corrosion (as described above; see also col. 8 lines 20-37, col. 12 lines 25-34, and col. 13 line 66 to col. 14 line 10).
	As to claim 3, Matsuguchi et al. teach the lid is molded (the cap 16 is fitted, i.e., sized or molded, to the edge of the outsider cylinder, as described above; the cap 16 may be disc-like, Fig. 7a and 14a/b).
	As to claim 6, Matsuguchi et al. teach said VCI product is attached to said lid (the bag 40 contains a vaporizable rust preventative, as described above; Fig. 3-6 depict the bag 40 at the top end of the container and the cap 16 is placed on top of the container; accordingly, it stands to reason the bag 40 containing the vaporizable rust preventative, i.e., VCI, is in contact with, i.e., attached to, the cap 16, i.e., lid).

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weissbrod (US 7,854,323) in view of Watcher et al. (US 2,643,177) and/or Lyublinski (US 7,794,583).
As to claim 1, Weissbrod teaches a container for carrying articles (a container intended for storage and/or shipment of material, abstract, col. 3 lines 44-50, and Figs. 1 & 2) comprising a body having an interior space and an access opening (the container 10 is in the form of a canister 18 that holds various articles therein and has an opening at the top of the canister, col. 3 line 46 to col. 4 line 29 and Fig. 1 & 2), at least one of said articles inside said interior space (the canister 18 holds various articles therein, e.g., welding rods 15, col. 3 line 46 to col. 4 line 50 and Fig. 1-3), and a lid sized to seal said access opening, capable of removably attaching to said container access opening, and capable of being removed from said container and is recloseable (a reclosable cap 22 to seal the contents of the canister 18, col. 4 lines 3-5 and Fig. 1).  
Weissbrod teaches sealing the canister helps preserve the articles stored within the canister from exposure to ambient conditions (col. 3 line 67 to col. 3).  Weissbrod teaches the canister, i.e., container, holds rod-like articles such as welding rods (col. 3 lines 59-61), which are well-known in the art to be constructed of metal and metal is also well-known in the art to be prone to rust, pitting, and/or tarnishing, i.e., corrosion.
Weissbrod fails to teach the container further comprises a vaporizable corrosion inhibitor (VCI) product inside said interior space. 
	However, Watcher et al. teach methods of inhibiting corrosion of metals by enclosing metals in materials or containers which contain vapor phase inhibitors, i.e., VCIs, to inhibit corrosion of metal parts in the presence of water vapor and air because the compound possess corrosion inhibiting properties and is capable of vaporization under conditions of use (col. 1 lines 1-25).  Watcher et al. teach the vapor phase inhibitor may be effectively applied by, in a container, introducing and/or wrapping the metal parts with a wrapping material such as paper coated with or impregnated with the vapor phase inhibitor and the container may be closed or sealed afterward (col. 2 lines 11-34).
	Lyublinski teaches corrosion management systems designed to eliminate, manager, control, and/or mitigate corrosion in containers and enclosures utilizing at least one volatile or vapor phase corrosion inhibitor, i.e., VCIs, (abstract).  Lyublinski teaches an embodiment where one or more volatile or vapor phase corrosion devices is designed to deliver at least one volatile corrosion inhibiting compound and/or at least one vapor phase inhibiting corrosion compound to storage enclosures and the device are incorporated into the cover and/or cap of a tank or container in which corrosion protection is desired in order to permit the release of one or more volatile or vapor phase corrosion inhibitors into a desired closed or semi-closed environment over an extended period of time (col. 12 lines 44-54 and col. 13 lines 11-14 and 20-44). 
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to incorporate the VCI-containing corrosion inhibiting and management system(s) suitable for use in containers taught by Watcher et al. and/or Lyublinski to the welding rod canister, i.e., container, of Weissbrod with a reasonable expectation of success in obtaining a canister/container having its (metal-containing or -based) welding rod contents sufficiently (or further) protected or inhibited against corrosion.  
	As to claim 2, Weissbrod teaches said body is sealed with said lid, as described above.  The remaining limitations to a VCI is inside the body sealed with said lid and the articles therein are kept safe from air and moisture contamination that causes corrosion are directly or implicitly met through the above combination of Weissbrod in view of Watcher et al. and/or Lyublinski (the rationale set forth above with regard to claim 1 describe the secondary references as providing VCIs inside Weissbrod’s container; Watcher et al. teach the VCI inhibits corrosion of metal parts in the presence of water vapor and air, col. 1 lines 1-25; Lyublinski teach the VCI protects corrosion prone surfaces in contact with air, vapor, and gaseous atmospheres, col. 1 line 67 to col. 2 line 3 and col. 7 lines 47-50).
	As to claim 3, Weissbrod teaches the lid is molded (the cap 22 is provided for sealing the contents of the canister 18, col. 4 lines 3-4 and/or the cap is clearly made to fit, i.e., sized or molded the canister, Fig. 1).
	As to claims 4 and 6, the combination of Weissbrod in view of Lyublinski meet the claimed limitations a VCI is present throughout said lid and said VCI product is attached to said lid (Lyublinski teaches the VCI is incorporated into the cover and/or cap of a tank or container in which corrosion protection is desired in order to permit the release of one or more volatile or vapor phase corrosion inhibitors into a desired closed or semi-closed environment over an extended period of time, as described above, and the VCI may be incorporated as a device or capsule at an interior and/or top portion or environment, i.e., cover and/or cap, col. 12 lines 1-34).
	As to claim 5, the combination of Weissbrod in view of Watcher et al. meet the claimed limitations said VCI product is paper impregnated with VCI (Watcher et al. teach the vapor phase inhibitor may be effectively applied by, in a container, introducing and/or wrapping the metal parts with a wrapping material such as paper coated with or impregnated with the vapor phase inhibitor and the container may be closed or sealed afterward, as described above).
	As to claim 7, Weissbrod teaches the container further comprises a multiplicity of said articles (a plurality of articles 14 are packed into the canister 18, col. 4 lines 30-31 and Figs. 2 & 3).  The combination of Weissbrod in view of Lyublinski meet the claimed limitation said lid has a VCI and emits vapor for the reasons set forth above.  The combination of Weissbrod in view of Watcher et al. and/or Lyublinski directly and/or implicitly meet the claimed limitation there is a sufficient amount of VCI capable of resaturating the interior space after the articles are removed and protect the remaining articles in the container against corrosion during subsequent storage (Watcher et al. teach the vapor phase inhibitor may be effectively applied by, in a container, introducing and/or wrapping the metal parts with a wrapping material such as paper coated with or impregnated with the vapor phase inhibitor and the container may be closed or sealed afterward, as described above, and further teach better results are obtained by having the metal article surrounded with an atmosphere saturated with the vapor of the inhibitor, col. 4 lines 53-57, and Lyublinski teaches the VCI is incorporated into the cover and/or cap of a tank or container in which corrosion protection is desired in order to permit the release of one or more volatile or vapor phase corrosion inhibitors into a desired closed or semi-closed environment over an extended period of time, as described above, which meet the limitations since the structure of the resultant container of the references would be operable to inherently resaturate the interior space with the vapor from the VCI upon opening and reclosing of the tube; in any event, this claimed limitation would have been an expected advantage to a person of ordinary skill in the art that would flow naturally from the combination of references because Watcher et al. teach providing an atmosphere saturated with the vapor of the VCI, including an atmosphere that gradually builds up to a saturated atmosphere, as described above, col. 5 line 68 to col. 6 line 11, and col. 6 line 75 to col. 7 line 3 and Lyublinski teach the VCI-containing devices could be designed to release the volatile or vapor phase corrosion inhibitor(s) for substantial amounts of time and life expectancy, e.g., up to 50 years, col. 13 lines 20-44). 
As to claims 8 and 9, Weissbrod teaches the articles are welding rods and electrodes (col. 3 lines 59-61; note, welding rods are synonymous with welding electrodes, see also col. 1 lines 48-54).
As to claim 10, Weissbrod teaches said articles are sealed inside said container with said lid and said articles may be one or more of welding rods, as described above.  The remaining limitations to said VCI product is inside said container are met by the combination of Weissbrod in view of Watcher et al. and/or Lyublinski for the reasons and/or rationale described above.
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
August 31, 2022